 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiami Foundry Corporation and InternationalMolders and Allied Workers Union, LocalUnion No. 45, AFL-CIORobert Tormey and International Molders andAllied Workers Union, Local Union No. 45,AFL-CIORavenna Industries, Inc. and International Moldersand Allied Workers Union, Local Union No. 45,AFL-CIOA. C. Williams Company and International Moldersand Allied Workers Union, Local Union No. 45,AFL-CIO. Cases 9-CA-12745-1, 9-CA-12745-2, 9-CA-12745-3, and 9-CA-12745-4September 9, 1980DECISION AND ORDEROn March 20, 1980, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, Respondents A. C.Williams Company, Ravenna Industries, Inc., andMiami Foundry Corporation filed exceptions and asupporting brief; the General Counsel filed limitedexceptions and a supporting brief; RespondentRobert Tormey filed an answering brief to theGeneral Counsel's limited exceptions; and theCharging Party filed a memorandum in oppositionto Respondents' exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,memorandum, and motions,' and has decided toaffirm the rulings, findings2, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.3The General Counsel filed a motion to strike Respondent Tormey'sbrief in opposition in its entirety, contending it contains matters whichare outside the record and, therefore, not in conformity with the Board'sRules and Regulations, Series 8, as amended, Sec. 102.46(c). The GeneralCounsel further moved that the Board take appropriate disciplinaryaction against Respondent Tormey's counsel for alleged unprofessionaland unseemly remarks which the General Counsel construes as a personalattack on the Regional Attorney for Region 9 and counsel for the Gener-al Counsel. Those motions are hereby denied. In the alternative, the Gen-eral Counsel moved that the Board strike the remarks complained offrom Respondent Tormey's brief. Since those remarks contain materialoutside the record, and are not relevant to the exceptions taken by theGeneral Counsel, we shall grant the General Counsel's alternativemotion. [As clarified by the Board's Order Denying Motion, issuedMarch 24, 1981.]2 Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.I We find the breadth of the Administrative Law Judge's recommend-ed Order which requires Respondents to cease and desist from "in anyother manner" interfering with, restraining, or coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act to be inap-propriate. We have considered this case in light of the standards set forthin Hickmot Foods, Inc., 242 NLRB 1357 (1979), and have concluded thata broad remedial order is inappropriate inasmuch as it has not beenshown that Respondents have a proclivity to violate the Act or have en-252 NLRB No. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents, Miami Foundry Corporation, Miamisburg,Ohio; Ravenna Industries, Inc., Ravenna, Ohio; andA. C. Williams Company, Miamisburg, Ohio, theirofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the following for paragraph 2(b):"(b) Offer the bargaining unit employees ofMiami Foundry Corporation, who were terminatedon February 28, 1978, immediate and full reinstate-ment to their former jobs or, if those positions nolonger exist, to substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges enjoyed, and make them whole inthe manner set forth in the section entitled 'TheRemedy."'3. Substitute the attached notice for that of theAdministrative Law Judge.gaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statutory rights Ac-cordingly, we shall modify the recommended Order so as to use thenarrow injunctive language, "in any like or related manner."We have modified the Administrative Law Judge's recommendedOrder to include the full reinstatement language traditionally provided bythe Board. We also modify the proposed notice to conform with the pro-visions of the recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to recognize and bar-gain with International Molders and AlliedWorkers Union, Local Union No. 45, AFL-CIO, as the exclusive collective-bargainingagent of the employees of Miami FoundryCorporation with respect to rates of pay,2 MIAMI FOUNDRY CORPORATIONwages, hours of employment, and other termsand conditions of employment. The appropri-ate unit is:All production and maintenance employeesemployed by Miami Foundry Corporation inits plant in Miamisburg, Ohio, excluding thesuperintendent, foremen, sub-foremen,clerks, and guards.WE WILL NOT refuse to honor the provi-sions of the July 26, 1977, collective-bargain-ing agreement between Miami Foundry Cor-poration and the above-named Union.WE WILL NOT unilaterally terminate em-ployees in the bargaining unit described above,or otherwise unilaterally change the wages,hours, and working conditions of said employ-ees, without notification to or consultation ordiscussion with their Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL recognize and, upon request, bar-gain in good faith with the above-namedUnion as the exclusive collective-bargainingagent for our employees in the above-specifiedunit in accordance with the provisions of theJuly 26, 1977, collective-bargaining agreementbetween said Union and Miami Foundry Cor-poration.WE WILL offer the bargaining unit employ-ees of Miami Foundry Corporation, who wereterminated on February 28, 1978, immediateand full reinstatement to their former jobs or,if such positions no longer exist, to substantial-ly equivalent positions, without prejudice totheir seniority or other rights and privilegespreviously enjoyed, and WE WILL make themwhole for any loss of pay they may have suf-fered as a result of their unlawful termination,plus interest.MIAMI FOUNDRY CORPORATION; RA-VENNA INDUSTRIES, INC.; AND A. C.WILLIAMS COMPANYDECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge:This consolidated proceeding was heard before me inDayton, Ohio, on February 12-14, 1979, based oncharges filed July 12, 1978,' by the International Mold-ers and Allied Workers Union, Local Union No. 45,' All dates are 1978, unless otherwise specified.AFL-CIO.2The consolidated complaint, issued August25, alleges violations of Section 8(a)(l), (3), and (5) ofthe Act in that on or about February 28 Respondents,Miami Foundry Corporation, Robert Tormey, RavennaIndustries, Inc., and A. C. Williams Company, unilateral-ly terminated all of Miami Foundry Corporation's em-ployees, and ceased honoring the terms and provisions ofMiami Foundry Corporation's collective-bargainingagreement with the Union. Moreover, the complaintseeks to hold Robert Tormey, the former owner andpresident of Miami Foundry Corporation, personallyliable for the unfair labor practices alleged. Respondents'answers deny the allegations of unfair labor practices al-leged in the complaint.Upon the entire record in the case, including my con-sideration of the briefs and observation of the witnesses,I make the following:FINDINGS OF FACT1. JURISDICTIONMiami Foundry Corporations is an Ohio corporation,and at all times material herein engaged in the operationof a foundry in Miamisburg, Ohio. During the 12-monthperiod preceding the issuance of the complaint in thismatter, a representative period, Miami purchased and re-ceived goods valued in excess of $50,000, which wereshipped to its Miamisburg, Ohio, facility directly frompoints outside the State of Ohio.Ravenna Industries, Inc.4is an Ohio corporation en-gaged in the operation of a foundry at its facility in Ra-venna, Ohio. During the past 12 months, a representativeperiod, Ravenna purchased and received goods valued inexcess of $50,000 at its Ravenna, Ohio, facility directlyfrom points outside the State of Ohio.A. C. Williams Company,s is an Ohio corporationwhose operating division is Ravenna, and which owns 59percent of the outstanding and issued shares of Miami.During the 12-month period prior to the issuance of thecomplaint in this matter, a representative period, A. C.Williams purchased and received goods valued in excessof $50,000, which were shipped to its facilities in Miamis-burg, and Ravenna, Ohio, directly from points outsidethe State of Ohio.Robert Tormey,6president of Miami and sole corpo-rate stock owner thereof until on or about March 9, andtogether with A. C. Williams, holder of the corporateclass A common stock of Miami, is, for reasons set forthfully below, an agent of Respondents in the operation ofits foundry at Miamisburg, Ohio.Respondents Miami, Ravenna, and A. C. Williams are,and, at all times material herein, have been, for reasonsset forth fully below, corporations operated as a singleintegrated enterprise with common ownership, manage-ment, supervision, facilities, and centralized control of2 Hereafter sometimes referred to as the Union or the Charging Party.3 Hereafter referred to as Miami.4 Hereafter referred to as Ravenna.b Hereafter referred to as A. C Williams.6 Hereafter referred to as Tormey.3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor relations, and as such constitute a single or jointemployer of Miami's employees.At all times material herein, Respondents are, andhave been, for reasons detailed fully below, an employeror an agent of an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce as defined inSection 2(6) and (7) of the Act.II. LABOR ORGANIZATIONInternational Molders and Allied Workers Union,Local Union No. 45, AFL-CIO, the Union and Charg-ing Party herein, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Issues1. Did Miami continue to operate as a corporationafter February 28, and are Ravenna and A. C. Williamsalter egos of Miami, or successors to Miami, for the pur-poses of this proceeding?2. Under the circumstances presented, did Miami havea continuing obligation to honor its collective-bargainingagreement with the Union?3. Did Respondents unlawfully terminate and refuse toreinstate Miami employees represented by the Union?4. If unfair labor practices were committed by Miami,is Robert Tormey personally liable for those which oc-curred while he occupied the position of president?5. Does Robert Tormey's filing of a Chapter XI peti-tion for an arrangement in bankruptcy have any effect onthis proceeding?B. The FactsThe employees of Miami Foundry Corporation havebeen represented for about 30 years by Local No. 45.The current collective-bargaining agreement runs fromJuly 26, 1977, to July 17, 1980. Robert Tormey pur-chased Miami, a long-established Miamisburg, Ohio,foundry, in the mid seventies; and became its presidentand only shareholder. At the outset of contract negotia-tions in May or June 1977, Tormey told the Union's rep-resentatives that because of the poor financial conditionof the Company any demand for wage increases by theUnion would force him to close the plant. The result ofthese discussions, in the context of the Company's poorfinancial condition, was a June 30, 1977, agreement foran extension of the existing contract. Ultimately, the cur-rent collective-bargaining agreement was executed inSeptember or October 1977, retroactively, following res-olution of the main issue concerning increased contribu-tions to the Union's pension fund by substituting anequivalent wage increase for the proposed employer con-tributions.The existence of a prospective purchaser for thefoundry operation was first revealed to the Union byTormey at a January grievance meeting attended byTormey, General Foundry Manager Cliff Sorenson, In-ternational Vice President Oren Williams, Chief Commit-teeman Foster Vaughn, and Assistant CommitteemanCurtis Brooks. Tormey named A. C. Williams Companyas the interested party. He stated that prospects for thesale "looked real good," and that the piecework provi-sion of the labor agreement was the only problem areawhich A. C. Williams had raised. However, at anothergrievance meeting between the same parties in February,Tormey stated that the deal was off and Miami wouldclose in March since Tormey could not meet the Compa-ny's obligations to the Ohio Workmen's CompensationFund. Thereafter, on or about February 20, Tormey andFoster Vaughn again discussed the Company's financialcondition. In response to Vaughn's expression of employ-ee concerns with respect to their pensions, vacations, andholiday pay, Tormey answered that Vaughn should notworry about it because "I'd pay that out of my pocket ifI had to but we've still got a little over a week and Imight even get a buyer yet or I might get a partner."The discussion ended with Tormey agreeing to meetwith Vaughn before the end of the week, since Vaughnwas to leave on vacation February 24. On or about thatdate, Union Steward Curtis Brooks learned from Tormeythat the plant was closing on February 28, at which timethe employees would be laid off. Tormey stated thatthere were still people looking at the business and that ifhe succeeded in obtaining the money he would start upagain in I or 2 months, and the employees could comeback. On February 28 all employees received terminationnotices from Tormey.7According to credited testimony by Curtis Brooks,Brooks was among a group of employees summoned tothe plant on or about March 3 or 4, and introduced byTormey to an unidentified person who announced thathenceforth their company would operate the plant. Thespeaker further stated that starting wages would be $4.25per hour, and that molding would be on piecework. Hesaid that insurance would be provided, but that therewould be no union and no pension plan. On March 7Brooks returned to the plant and reminded ForemanJames Ayers that hiring was supposed to be in accord-ance with the contract. Ayers responded that there wasno union, but offered Brooks employment the followingday, which was accepted. Employees Brooks, Riley, andJohnson spent the day lining the furnace, for whichBrooks was paid $100 in the form of a check signed byTormey. During the course of the day Brooks metRonald Cole, the industrial relations director for A. C.Williams Company who was present on behalf of Raven-na Industries, A. C. Williams' manufacturing division.Cole, who had been assigned by A. C. Williams' presi-dent, Robert McCoy, to review personnel matters atMiami prior to the acquisition of control, had decided toretain Supervisors Ayers and Carrol and to offer sixMiami workers employment. Brooks asked Cole if theCompany intended to recognize the Union, and Cole re-plied that Ravenna did not have a union, was not hiringa union, and since they paid their men well without aunion they did not need one. Cole said they were hiringthrough the Ohio Bureau of Employment Services. Alsoon that same day, Cole told Foster Vaughn that Ravennadid not want a contract or a union, but might hire someI Tormey neither testified nor attended the hearing.4 MIAMI FOUNDRY CORPORATIONof Miami's employees.8As he was leaving Cole's office,Vaughn encountered Robert Tormey, arriving. In re-sponse to Vaughn's question concerning the vacation andholiday pay, Tormey answered that he would pay themen for their vacations when he sold the last batch ofcastings at the end of March.Miami transferred 59 percent of its outstanding stockto A. C. Williams, with an option to purchase the re-maining 41 percent, on or about March 9. Since March 9Tormey has not been an officer or director of Miami,and has not voted any shares of stock. In accordancewith the manufacturing contract between Miami and Ra-venna Industries, Respondents reopened the Miami planton March 10. On March 16 the Union's district repre-sentative, Lloyd Nolan, Foster Vaughn, and CurtisBrooks, asked Ravenna Industries' General Plant Man-ager Robert Middlestead ". ..if he was going to assumeour labor agreement." Middlestead refused to recognizethe Union. On March 28, without knowing of the detailsof the arrangement between Miami and Williams, Nolanwrote to Robert Tormey seeking severance pay for theunit employees and bargaining about their termination.On that date Foster Vaughn also filed a grievance forthe employees' vacation and holiday pay. These mattersresulted in a meeting between Nolan, Vaughn, Brooks,and Attorney Charles Iden, counsel for Miami, Revenna,and A. C. Williams, on May 19 in Columbus, Ohio. Atthat time Nolan demanded that Miami recognize and bar-gain with the Union as the representative of the employ-ees, which Iden rejected while offering only to pay themfor their vacations.9After the meeting with Iden, no further contract be-tween Miami and the Union occurred. The foundry con-tinued to operate under Miami's name, pursuant to itscontract with Ravenna, until Miami filed a petition forreorganization pursuant to Chapter XI of the BankruptcyAct, on January 12, 1979, which was pending at the timeof the hearing. At the outset of the hearing, Respond-ents' motion to stay the hearing of this matter pendingfinal disposition of the Chapter XI proceeding wasdenied on the ground of the Board's exclusive jurisdic-tion to hear and decide unfair labor practice cases underthe Act. Since the close of the hearing in this matter, nomotions to supplement the record, by means of furtherdocumentation relating to the current status of the chap-ter XI action, have been received by the undersigned. Inhis brief, counsel for the corporate Respondents has re-newed his motion.C. Discussion and Concluding FindingsRespondents contend that the facts concerning thetransaction between Miami and A. C. Williams does notestablish that Respondent operates as a single integratedenterprise or alter egos within the scope of establishedBoard precedent. Rather, Respondents urge that the evi-dence shows A. C. Williams to be a successor to Miami,' To the extent that Cole's testimony differs from the mutually cor-roborative testimony of Brooks and Vaughn, Brooks and Vaughn arecredited.9 Iden was an evasive witness. I find his testimony, that the Union'srepresentatives made no such demand, but merely lounged on the motelbed with their faces in their hands, is not credible.and as such has complied with the law relating to the ob-ligation of a successor to its predecessor's employees,and their collective-bargaining agent. The General Coun-sel contends, however, that the transaction betweenMiami and A. C. Williams was simply a stock transfer,not a sale, and since Miami continued to operate as asingle integrated enterprise with A. C. Williams and Ra-venna, its alter egos, Respondents have violated Section8(a)(5) and (1) of the Act by unilaterally terminating col-lective-bargaining agreement and the employees. In thealternative, the General Counsel also urges that in theevent it is found that A. C. Williams became Miami'ssuccessor, Respondents failed to fulfill their obligationsunder the Act to the employees and the Union with re-spect to notice and bargaining concerning the effects ofthe transaction on the bargaining unit employees. In myview, it is unnecessary to decide this latter issue, since, inagreement with the General Counsel's primary conten-tion, I find that A. C. Williams' acquisition of Miamistock resulted in a single integrated enterprise.It is well settled that a change in stock ownership doesnot relieve a company which continues to exist from itsobligations under the Act. The Board has also long heldthat an accurate assessment of whether or not a series ofbusiness organizations constitutes a single integrated en-terprise is dependent on an evaluation of four indicators:interrelation of operations, common management,common ownership or financial control, and centralizedcontrol of labor relations. The Board has further expli-cated that common control of labor relations policies is acritical factor, and that common ownership is not deter-minative where common control is not shown. WesternUnion Corporation Teleprocessing Industries, Inc.; WesternUnion Data Services Company, Inc.; Western Union RealtyCorporation; Gift America, Inc.; The Western Union Tele-graph Company, 224 NLRB 274, 276 (1976); Soule Glassand Glazing Co., et al, 246 NLRB No. 135 (1979). Therecord shows that on behalf of A. C. Williams, Ravennaleased Miami's premises, vehicles, equipment, and tools,and that thereafter, pursuant to their manufacturingagreement, all of Miami's manufacturing needs were tobe met by Ravenna until Miami was in financial condi-tion to resume operations. All three Respondent Corpo-rations have a great degree of common management, of-ficers, and directors. Centralized control of labor rela-tions is revealed in detail by the testimony of IndustrialRelations Director Ronald Cole concerning his activitiesat the Miami plant on behalf of A. C. Williams' presi-dent, Robert E. McCoy. Finally, the record also containsconsiderable evidence presented by both sides with re-spect to the interrelation of operations. Ravenna, themanufacturing division of A. C. Williams, operates theMiami Foundry on the same premises where Miami hasalways operated. Miami's telephone listing has beenmaintained and is still utilized. Miami signs still appearon the plant. Although Ravenna has some customerswho were not formerly serviced by Miami, other cus-tomers are the same, and there is no evidence that underthe present arrangement Ravenna and Miami are compet-itors. Moreover, foundry employees work at jobs whichare, for all practical purposes, the same as those occupied DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the terminated Miami employees prior to February28; producing castings from molds made by the use ofpatterns, in substantially the same system of production,utilizing essentially the same materials, equipment, jobclassifications, and methods. In sum, the record consid-ered as a whole shows that Miami continues to operateas an iron foundry through Ravenna, with management,finances, ownership, and labor relation policies resting inthe hands of A. C. Williams. Respondents' explanationthat it was necessary for Miami Foundry Corporation toremain in existence and for Tormey to transfer only 59percent of his stock to A. C. Williams, in order that A.C. Williams might reap the benefits of a tax loss underthe Internal Revenue Code, conceding a critical point inthe instant case, does not excuse Respondents' legal re-sponsibilities under the National Labor Relations Actand case law interpreting that statute. The fact that Re-spondents, after due consideration of the legal conse-quences, made a choice in favor of their financial inter-ests cannot now be utilized as a defense to violations ofthe Act. I find that Respondents are a single integratedenterprise which at all times material herein had andhave a continuing obligation to honor the existing collec-tive-bargaining agreement with the Union herein, and byabrogating that agreement, refusing to recognize, andmeet with the Union with respect to bargaining unit em-ployees' wages, rates of pay, hours, and working condi-tions, and by unilaterally abolishing the jobs of unit em-ployees and terminating their employment on February28, without notification or bargaining, Respondents haveviolated Section 8(a)(l) and (5) of the Act.However, I further find that Respondents did not vio-late Section 8(a)(3) of the Act as alleged in the complaintsince, as the General Counsel concedes, there is no evi-dence in the record that Miami, through Tormey oranyone else, was motivated at any time by antiunion con-siderations to engage in the course of conduct describedabove. To the contrary, Miami's past labor relations his-tory had been one of amicability and cooperation, and al-though it appears that during the final stages of Tor-mey's negotiations with A. C. Williams, he misled theUnion concerning the end result, the evidence in therecord clearly shows that all Respondents were motivat-ed by legitimate financial considerations, rather than adesire to construct a scenario specifically for the purposeof ridding themselves of prounion employees and theirbargaining representative. The validity of this conclusionis not affected, in my view, by the statements of RonCole and other management officials following the com-pletion of the transaction to the effect that they did nothave, want, or need a union. Thus, it is clear that al-though Respondents may have been happy that one ofthe results of the consummation of the March 9 transac-tion was the elimination of the Union, it is plain from therecord as a whole that this was not an objective of thetransaction. For one example, it seems highly unlikelythat the union committeemen would have been offeredjobs after the February 28 layoff, had Respondents beenmotivated by antiunion animus.At the hearing in this matter counsel for RobertTormey moved for dismissal of those allegations in thecomplaint naming Tormey as an individual respondent.While denying that Tormey engaged in any conduct vio-lative of the Act, counsel for Tormey argued, basically,that Tormey's conduct associated with the substantive al-legations of the complaint was performed as an agent orsupervisor of Miami Foundry Corporation, which mustbear the responsibility for Tormey's actions. Counsel forTormey moved, immediately prior to the conclusion ofthe hearing, that Tormey be dismissed from the com-plaint as an individual respondent. This motion wasdenied by me with leave to renew the motion in coun-sel's brief. He has done so. Finding merit in the motion,it is granted. As found and discussed more fully above,none of Respondents named in the complaint formulated,pursued, or concluded the transactions described hereinfor a discriminatory purpose. The record shows thattheir motives were purely economic. Having found thatMiami, A. C. Williams, and Ravenna, are a single inte-grated enterprise for the purposes of this proceeding, anadequate means of remedying the violations found existswithout the necessity of sweeping aside the protectionthat the law otherwise affords to directors, officers, man-agement, and stockholders, of a corporation. Further-more, the evidence clearly demonstrates that Tormey hasnot served or acted in any capacity connected withMiami Foundry since March 9, 1978, the date on whichthe corporate transaction occurred that created the rela-tionship between Miami, Ravenna, and A. C. Williams.Therefore, Tormey is not individually an "alter ego" ofthe resulting enterprise. Nor is there any evidence thatTormey sought to hide behind the corporate veil, or anyexplanation given by the General Counsel as to why thepurposes of the Act may not be effectuated by a remedydirected toward Respondents themselves, where, as here,they are found to be a single integrated enterprise. Infact, when the undersigned questioned counsel for theGeneral Counsel concerning why Tormey was named asan individual respondent rather than as a supervisor oragent, he conceded "Well, your honor, I must admit I'vehad a difficult time reconciling that, the entire notion ofMr. Tormey being an individual respondent, in my ownmind ...." Although counsel for the General Counselcontinued to ably present the General Counsel's officialposition with respect to this issue in as favorable a lightas is possible under the circumstances presented, I findhis initial reservations to have a more logical relationshipto the facts than his subsequent argument which centersaround Tormey's oral assurances to the union committee-men that he would personally pay for pensions, vaca-tions, and holidays, if necessary. However, the issue hereis not whether Tormey is personally liable as an individ-ual or guarantor under ordinary principles of contractlaw, a matter which conceivably might be determined bya civil suit in another forum; but whether there are suffi-cient reasons for making Robert Tormey individually re-sponsible under the Act as a respondent for unfair laborpractices, which may adequately be remedied within thecorporate structure. I find that there are not, and conse-quently Tormey's motion to be dismissed, as an individu-al respondent, is granted.As noted earlier, at the outset of the hearing in thismatter, counsel for Respondents moved to stay the pro- MIAMI FOUNDRY CORPORATIONceedings pending final disposition of a petition for an ar-rangement under Chapter XI of the Bankruptcy Act,which was filed by Miami on January 12, 1979, and re-mained pending at the time of the hearing. The motionwas denied by the undersigned on the ground of theBoard's exclusive jurisdiction to hear and decide unfairlabor practice cases under the Act. In his brief counselfor Respondents has renewed his motion. Since the closeof the hearing in this matter, no motions to supplementthe record by means of further official documentation re-lating to the current status of the Chapter XI action havebeen received. Research by Respondents' Counsel hasfailed to reveal any Board cases which would support hisposition. On the other hand ample authority exists in sup-port of the proposition that the Board not only has juris-diction and authority to entertain an unfair labor practicecase in these circumstances, but also may process thecase to its final disposition. Likewise, it has been heldthat a debtor-in-possession is obligated to bargain in goodfaith with the representative of his employees. See M &M Transporation Co. Inc., Employer and Debtor-in-Posses-sion, a Subsidiary of Qualpeco Services, Inc., 239 NLRB 73(1978), and cases cited therein. Respondents' renewedmotion is denied.CONCLUSIONS OF LAW1. Robert Tormey is not an individual respondent inthis proceeding, and as such is not individually responsi-ble for any of the violations of the Act committed byRespondent Corporations or their agents.2. Miami Foundry Corporation; Ravenna Industries,Inc.; and A. C. Williams Company, Respondent, are asingle integrated enterprise engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.3. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4. By terminating the collective-bargaining agreementbetween Miami Foundry Corporation and the Union, ef-fective July 26, 1977, to July 17, 1980; by refusing to rec-ognize, meet, and bargain with the Union as the exclu-sive representative of Miami Foundry Corporation's bar-gaining unit employees with respect to wages, rates ofpay, hours of employment, and other terms and condi-tions of employment; and by unilaterally terminating bar-gaining unit employees of Miami Foundry Corporationon or about February 28, 1978, and thereafter failing andrefusing to reinstate said employees to their former orsubstantially equivalent positions of employment; Re-spondents have violated Section 8(a)(1) and (5) of theAct. The appropriate collective-bargaining unit is:All production and maintenance employees em-ployed by Miami Foundry Corporation in its plantin Miamisburg, Ohio, excluding the superintendent,foremen, sub-foremen, clerks, and guards.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. The Act has not been violated in any respects otherthan those specifically found.THE REMEDYHaving found that Respondents have engaged in andare engaging in certain unfair labor practices, I find itnecessary to order that Respondents cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Having found that Re-spondents have refused to bargain collectively in goodfaith with the Union as the exclusive representative ofthe employees in the appropriate unit described herein, incertain respects specifically listed in the section of thisDecision entitled "Conclusions of Law," I shall orderRespondents to recognize and, upon request, bargainwith the Union as the exclusive representative of the em-ployees in the appropriate unit in accordance with all ofthe terms and provisions of the July 26, 1977, collective-bargaining agreement between Miami Foundry Corpora-tion and the Union.Having found that Miami Foundry Corporation unilat-erally terminated its bargaining unit employees on orabout February 28, 1978, without notification to, or con-sultation or discussion with, the Union in violation ofSection 8(a)(1) and (5) of the Act, I find it necessary toorder that Respondents offer those employees immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of earnings they may have suffered as a result oftheir unlawful termination, by paying them backpaycomputed on a quarterly basis with interest as prescribedin F. W Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977),t°fromFebruary 28, 1978, until the date a proper offer of rein-statement is made.Because of the scope of the unfair labor practicesherein, and because the character of those unfair laborpractices have had the effect of destroying the collec-tive-bargaining relationship between Miami and theUnion, thereby denying the right of union representationto employees, conduct which strikes at the very heart ofthe Act, I find a broad cease-and-desist order is neces-sary. In addition, Respondents will be ordered to post anappropriate notice encompassing all violations commit-ted.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER lThe The Respondents, Miami Foundry Corporation,Miamisburg, Ohio; Ravenna Industries, Inc., Ravenna,Ohio; and A. C. Williams Company, Miamisburg, Ohio,their officers, agents, successors, and assigns, shall:1. Cease and desist from:'0 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962)." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommened Order herein shall, as provided inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to recognize, meet, and bargain with In-ternational Molders and Allied Workers Union, LocalUnion No. 45, AFL-CIO, as the exclusive collective-bar-gaining representative of the employees of Miami Found-ry Corporation in the appropriate unit with respect towages, rates of pay, hours of employment and otherterms and conditions of employment, and by refusing tohonor the terms and provisions of the July 26, 1977, col-lective-bargaining agreement between Miami FoundryCorporation and the Union.(b) Unilaterally changing the wages, rates of pay,hours of employment and other terms and conditions ofemployment of bargaining unit employees of MiamiFoundry Corporation, and unilaterally terminating theiremployment on February 28, 1978, without notificationto, consultation, or discussion with the Union.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection, except to the extent that suchrights may be affected by an agreement requiring suchmembership in a labor organization as authorized by Sec-tion 8(a)(3) of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Recognize and, upon request, bargain with Interna-tional Molders and Allied Workers Union, Local UnionNo. 45, AFL-CIO, as the exclusive collective-bargainingagent of the employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment asembodied in the provisions of the July 26, 1977, collec-tive-bargaining agreement between Miami Foundry Cor-poration and the Union.(b) Offer the bargaining unit employees of MiamiFoundry Corporation who were terminated on February28, 1978, immediate and full reinstatement to theirformer or substantially equivalent positions, without prej-udice to their seniority or other rights and privileges,and make them whole in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records, and all other records necessaryto analyze the amount of backpay due under the terms ofthis Order.(d) Post at Respondents' Miamisburg, Ohio, facilitycopies of the attached notice marked "Appendix."'2Copies of such notice, on forms provided by the Region-al Director for Region 9, shall, after being duly signedby a representative of Respondents, be posted by Re-spondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to insure that the notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.The complaint is dismissed in all respects other thanthose specifically found herein.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."8